11-3000-cv
Mosinski v. Astrue

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 30th day of May, two thousand twelve.

PRESENT:
             RALPH K. WINTER,
             JOSEPH M. McLAUGHLIN,
             DENNY CHIN,
                       Circuit Judges.
- - - - - - - - - - - - - - - - - - - -x

STEVEN MOSINSKI,
                            Plaintiff-Appellant,

                     -v.-                                        11-3000-cv

MICHAEL J. ASTRUE, Commissioner of
Social Security,
                    Defendant-Appellee.


- - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:               RICHARD A. ALTMAN, Law Office of
                                       Richard A. Altman, New York, New
                                       York.

FOR DEFENDANT-APPELLEE:                PETER JEWETT, Special Assistant
                                       United States Attorney, United
                                       States Social Security
                                       Administration (Mary Ann Sloan,
                                       Acting Regional Chief Counsel -
                                       Region II, Office of the General
                                       Counsel, Social Security
                                       Administration, on the brief), for
                                       Richard S. Hartunian, United States
                                       Attorney, Northern District of New
                                       York, Syracuse, New York.
          Appeal from a judgment of the United States District

Court for the Northern District of New York (Sharpe, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment is AFFIRMED.

          Mosinski appeals from the district court's judgment of

June 28, 2011, dismissing Mosinski's complaint.   The judgment was

entered pursuant to a memorandum decision and order affirming a

decision of the Commissioner of Social Security (the

"Commissioner") denying plaintiff-appellant Steven Mosinski's

claims for disability insurance benefits ("DIB") and eligibility

for supplemental security income ("SSI") under the Social

Security Act (the "Act").   We assume the parties' familiarity

with the facts and procedural history of the case and the issues

presented for review.

          Beginning in 1989, Mosinski, a floral designer, was

treated for recurring diarrhea, which he experienced five to ten

times a day, rectal bleeding, abdominal pain with bloating, and

an inability to eat.    He was given various Crohn's disease-
related diagnoses over the next thirteen years.    When Mosinski's

condition continued to deteriorate, he began to consider a stem

cell transplant.

          On August 4, 2002, Mosinski underwent a stem cell

transplant.   By September 9, 2002, Mosinski had returned to work

full time and was experiencing virtually no abdominal pain and

reduced diarrhea.   By January 2003, although a colonoscopy showed

that his Crohn's disease had improved, Mosinski still suffered

abdominal pain and diarrhea five to six times a day.

                                 -2-
Nevertheless, he continued to work and had only some difficulty

participating in sports and leisure activities.     As of January

2006, Mosinski was able to work for up to six hours a day and had

nearly no other physical limitations.

          Mosinski applied for DIB and eligibility for SSI on

December 8, 2005.    Both applications alleged an onset of

disability date of July 26, 2002.   The claims were initially

denied on July 3, 2006.    After a hearing, the Administrative Law

Judge ("ALJ") issued a decision on May 19, 2008, concluding that

Mosinski was disabled from July 26, 2002, to July 31, 2003, but

that as of August 1, 2003, his health had improved and he was no

longer disabled.    On June 26, 2008, the ALJ issued an amended

decision clarifying his ruling with respect to Mosinski's DIB

application: while Mosinski was disabled from July 26, 2002, to

July 31, 2003, he was not entitled to benefits for that period.1
Mosinski filed a timely appeal with the Appeals Council, which

denied his appeal by order dated July 7, 2009.     He filed a

complaint with the district court on August 18, 2009, and moved

for judgment on the pleadings on March 12, 2010.    The

Commissioner filed a cross-motion on June 3, 2010.    The

magistrate judge issued a report and recommendation on March 7,

2011, recommending that the district court deny Mosinski's motion



     1
         The ALJ found that although Mosinski was disabled under
the Act during that period, he "is not eligible for benefits
because his application for disability benefits, which is dated
December 8, 2005, is retroactive only until December 8, 2004,
making the dates of his closed period null and void for the
purposes of entitlement." Mosinski does not appeal this ruling.
                               -3-
and grant the Commissioner's motion.    On June 28, 2011, the

district court adopted the report and recommendation.

          Mosinski challenges the ruling of the ALJ that after

July 31, 2003, Mosinski was no longer disabled and therefore was

ineligible for benefits under the Act.    "In reviewing a district

court's decision upholding a decision of the Commissioner, we

review the administrative record de novo to determine whether

there is substantial evidence supporting the Commissioner's

decision and whether the Commissioner applied the correct legal

standard."   Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010)
(citation and internal quotation marks omitted).    Substantial

evidence is "more than a mere scintilla.    It means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion."   Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(citation and internal quotation marks omitted).

          We conclude that substantial evidence supported the

Commissioner's decision and therefore we affirm the district

court's judgment.    Mosinski asserts that the ALJ's decision to

award him benefits only until July 31, 2003, was arbitrary and

capricious because the ALJ ignored medical evidence showing

Mosinski was still disabled after that date.    The record provides

substantial evidence, however, that Mosinski's condition improved

markedly in the year following his stem cell transplant.    One

month after the transplant, Mosinski had "no complaints" and was

working full time.    Five months after, he no longer required any

medication or treatment for Crohn's disease and exhibited only

                                 -4-
"mild symptoms."   Approximately ten months after the transplant,

his doctor described Mosinski's overall condition as "much

better."   The ALJ considered the evidence that Mosinski still

suffered from Crohn's disease, but found that, overall, Mosinski

was not disabled under the terms of the Act.   That decision was

supported by substantial evidence in the record.

           We have considered all of Mosinski's remaining

arguments and conclude that they are without merit.   Accordingly,

the judgment of the district court is hereby AFFIRMED.

                               FOR THE COURT:
                               CATHERINE O'HAGAN WOLFE, CLERK




                                -5-